Citation Nr: 1759113	
Decision Date: 12/20/17    Archive Date: 12/28/17

DOCKET NO.  13-35 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to an initial compensable rating for tendonitis of the right knee.


REPRESENTATION

Appellant represented by:	Veronica Lira, Agent


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

A. Faverio, Associate Counsel 


INTRODUCTION

The Veteran had active service from October 1984 to October 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which granted service connection for tendinitis, right knee, and assigned a noncompensable rating effective November 12, 2010.  The Veteran initiated an appeal with the initial rating assigned and in November 2013, the RO issued a Statement of the Case (SOC).  The Veteran perfected his appeal in a December 2013 VA Form 9.

In April 2017, the Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge.  A copy of the transcript is incorporated into the record.

As will be discussed below, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In a July 2012 rating decision, the RO granted service connection for tendinitis of the right knee and assigned an initial noncompensable rating, effective November 12, 2010.  The disability was rated by analogy under Diagnostic Code (DC) 5257, the criteria for evaluating impairment of the knee due to recurrent subluxation or lateral instability.

At a VA examination in January 2012, the examiner noted that the Veteran had been diagnosed as having tendonitis in the right knee in 1990.  The Veteran reported that, in 1990, he began experiencing pain in the right knee without associated trauma by simply walking.  He attributed the right knee pain to his right ankle conditions.  The Veteran reported flare-ups that impacted the function of the knee, manifesting in difficulty with running activities. 

Initial range of motion testing was completed and the right knee flexion was 140 degrees, which is the normal endpoint.  There was no objective evidence of painful motion.  There was no limitation of extension and no objective evidence of painful motion.  The Veteran was able to perform repetitive-use testing with 3 repetitions and there was no additional functional loss or limitation in range of motion following the repetitive-use testing.  The Veteran did exhibit tenderness or pain to palpation for joint line or soft tissues in the right knee.  Strength testing was normal.  

Joint stability testing was done.  The Lachman test, posterior drawer test, and medial-lateral instability test in the right knee were all normal.  There was no evidence or history of recurrent patellar subluxation or dislocation.  The examination showed that the Veteran had not had any meniscal conditions or surgical procedures for a meniscal condition.  It was also noted that the Veteran did not use any assistive devices as a normal mode of locomotion.  Imaging diagnostic testing was performed and there was no degenerative or traumatic arthritis documented.

The Veteran was afforded another VA examination in July 2013 for his knee condition, in which he again described flare-ups as pain in the knee with prolonged walking or standing.  Again, range of motion testing was performed and the right knee flexion reached normal endpoint of 140 degrees with no objective evidence of painful motion.  Right knee extension showed no limitation of extension and no objective evidence of painful motion.  The opposite knee was tested and the results were the same as the right knee.  The Veteran was able to perform repetitive-use testing with three repetitions in both knees and there was no additional functional loss or limitation in range of motion.

The Veteran had tenderness or pain to palpation for joint line or soft tissue in the right side.  Muscle strength testing was performed in both knees and the flexion of the knees scored at 5 out of 5 and extension of the knees also scored at 5 out of 5.  As stated above, this score translates to "normal strength" on the muscle strength scale.  Joint stability testing was completed and the Lachman test, posterior drawer test, and medial-lateral instability test in the right and left knees were normal.  There was no evidence or history of recurrent patellar subluxation or dislocation.  

The examiner noted that the Veteran had not had a total knee joint replacement or any meniscal conditions or surgical procedures for a meniscal condition.  The examiner also documented that the Veteran had not had arthroscopic or other knee surgery.  Diagnostic imaging testing was completed and no degenerative or traumatic arthritis was documented.  There was no x-ray evidence of patellar subluxation.  The examiner did note, however, that in regards to the knee condition, x-ray shows calcification of quadriceps tendon at the patella.

In his April 2017 hearing, the Veteran stated that he is currently experiencing fear of falling and has a lot of swelling in the right knee.  He also testified that his symptoms are worse since the 2012 examination.  Specifically, he says that he experiences trouble standing from a sitting position due to pain, has knee popping, and experiences flare-ups every day.  He also maintains that he has lateral instability.  The Veteran claims that he has fallen because his knee has locked up.

In light of the Veteran's hearing testimony, the Board finds that further development is necessary to decide the Veteran's claim.  See 38 C.F.R. § 3.159(c) (2016); see also Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) (holding that where a Veteran claims that a service-connected disability is worse than when originally rated, and the available evidence is inadequate to adequately evaluate the current state of the condition, VA must provide a new examination).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding treatment records related to the Veteran's right knee tendonitis.

2.  Afford the Veteran a medical examination to ascertain the severity and manifestations of his service-connected right knee tendonitis.  Access to the Veteran's claims file should be provided to the examiner for review in connection with the examination.  

The examination report should include range of motion in degrees for the Veteran's right and left knees.  In so doing, the examiner should test the appellant's range of motion in active motion, passive motion, weight-bearing, and non-weight-bearing.  

The examiner should determine whether the knee disabilities are manifested by weakened movement, excess fatigability, incoordination, flare-ups, or pain.  These determinations should be expressed in terms of the degree of additional range-of-motion loss due to weakened movement, excess fatigability, incoordination, flare-ups, or pain, if possible.  The examiner must also estimate any functional loss in terms of additional degrees of limited motion of both knees during flare-ups and repetitive use over time.  

If the examiner cannot provide the above-requested opinions without resorting to speculation, he or she should state whether all procurable medical evidence had been considered, to specifically include the Veteran's description as to the severity, frequency, duration of the flare-ups and his description as to the extent of functional loss during a flare-up and after repetitive use over time; whether the inability is due to the limits of medical community or the limits of the examiner's medical knowledge; and whether there is additional evidence, which if obtained, would permit the opinion to be provided.   

Additionally, the examiner should indicate the presence or absence of lateral instability and/or recurrent subluxation in the Veteran's knees.  If instability or recurrent subluxation is present, the examiner must specifically state whether such instability or recurrent subluxation is slight, moderate, or severe.  If instability or recurrent subluxation is not found, the examiner should so state.

3.  Then, the AOJ should readjudicate the Veteran's claim.  If the appeal remains denied, a Supplemental Statement of the Case (SSOC) must be furnished to the Veteran and his representative and they must be afforded the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
K. CONNER
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




